                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
 

 Exhibit 10.1

 
NVIDIA CORPORATION
FISCAL YEAR 2012 VARIABLE COMPENSATION PLAN


Overview


The compensation philosophy of NVIDIA Corporation (the “Company”) is to attract,
motivate, retain and reward its management through a combination of base salary
and performance based compensation. Certain Senior Officers, as defined below
(collectively, the “Participants”), who are employed at the Company during
fiscal year 2012 and, unless otherwise determined by the Compensation Committee
(the “Committee”), are employees of the Company on and as of the date the cash
payments are awarded (each, a “Variable Cash Payment”), shall be eligible to
participate in the Fiscal Year 2012 Variable Compensation Plan (the “Plan”). The
Plan is designed to award a Variable Cash Payment for performance in fiscal year
2012 to a Participant if the Company achieves certain corporate performance
targets (the “Corporate Targets”) and/or if the Participant achieves certain
Individual Targets (as defined below). Payments awarded in connection with the
achievement of Corporate Targets shall be referred to herein as a “Corporate
Variable Cash Payment and payments awarded in connection with the achievement of
Individual Targets shall be referred to herein as an “Individual Variable Cash
Payment”.


For purposes of the Plan, only the Company’s chief executive officer, chief
financial officer, other executive officers and certain other senior officers
shall be considered “Senior Officers.”  The Committee shall determine the
persons to be specified as Senior Officers for purposes of this Plan and the
Senior Officers who may be Participants hereunder.


For fiscal year 2012, for purposes of the Plan, “Individual Targets” shall be
set for certain Senior Officers as follows:


·
For the chief executive officer, certain key performance objectives set by the
Committee; and
 
·
For certain Senior Officers, certain key performance objectives set by the chief
executive officer.
 





Determination of Fiscal Year 2012 Variable Cash Payments


Certain Senior Officers are eligible to receive a Variable Cash Payment if the
Company achieves its Corporate Targets and/or such Senior Officer achieves his
or her Individual Targets at specified levels. The aggregate potential amount of
the Variable Cash Payment a Participant may receive upon achievement of the
Corporate Targets and/or his or her Individual Targets and the pool available to
all Participants under the Plan will be set by the Committee for all
Participants based on a recommendation made by the chief executive officer (the
“Variable Cash Payment Target Amount”). A Participant’s Variable Cash Payment
Target Amount is based on the difficulty and responsibility of each position.
For fiscal year 2012, each Participant’s Variable Cash Payment Target Amount
will be split such that fifty percent (50%) is allocated to the achievement of
the Corporate Targets (the “Corporate Variable Cash Target Amount”) and fifty
percent (50%) is allocated to the achievement of his or her Individual Targets
(the “Individual Variable Cash Target Amount”). A Participant may be eligible to
receive more or less than his or her Corporate Variable Cash Target Amount or
Individual Variable Cash Target Amount as described more fully below.


Individual Variable Cash Payment


An Individual Variable Cash Payment may be awarded to a Participant based on the
achievement of his or her Individual Targets or other criteria determined by the
Committee.


The amount of the actual Individual Variable Cash Payments to be made for fiscal
2012 (the “Actual Individual Variable Cash Payments”) shall be made pursuant to
the following guidelines and taking into account whether Individual Targets have
been achieved:


·
For the chief executive officer, the Committee shall determine if the Individual
Targets have been achieved and shall determine the amount of the Actual
Individual Variable Cash Payment; and
 
·
For all other Senior Officers, the Committee, based on input from the chief
executive officer, shall determine if the Individual Targets have been achieved
by such Senior Officer and shall determine the amount of the Actual Individual
Variable Cash Payment for such Senior Officer.
 

 
An Actual Individual Variable Cash Payment that is in excess of fifty percent
(50%) of the Variable Cash Target Amount may be awarded to a Participant for
extraordinary individual performance. In no event shall any Participant receive
an Actual Individual Variable Cash Payment in excess of two (2) times the amount
of his or her Individual Variable Cash Target Amount. If a Participant achieves
only a portion of his or her Individual Targets, the Participant may still be
eligible to receive an Actual Individual Variable Cash Payment to the extent
determined by the Committee (for the chief executive officer and other Senior
Officers), each in their sole discretion. If a Participant does not receive an
Individual Variable Cash Payment, he or she may still be eligible to receive a
Corporate Variable Cash Payment as outlined below.


 
 

--------------------------------------------------------------------------------

 
Corporate Variable Cash Payment


The Committee has set the Corporate Targets for the Participants based on
achievement of specified fiscal year 2012 net income. The amount of actual net
income, as set forth in the Company’s financial statements for fiscal 2012 as
may be adjusted for material non-recurring items at the discretion of the
Committee, shall be the “Actual Result.” The Committee has also set threshold
and maximum Actual Result targets for fiscal year 2012 for Participants for the
award of a portion or all of the Corporate Variable Cash Payment (the
“Threshold” and “Maximum,” respectively). The actual Corporate Variable Cash
Payments to be made for fiscal 2012 (the “Actual Corporate Variable Cash
Payments”) shall be made pursuant to the following guidelines:


·
If the Actual Result is less than the Threshold, a Participant will not receive
any portion of his or her Corporate Variable Cash Payment.
 
·
If the Actual Result falls at or between the Threshold and the applicable
Corporate Target, each Participant shall receive an Actual Corporate Variable
Cash Payment based on the following formula:



Actual Corporate Variable Cash Payment  =    [(((Actual Result – Threshold) /
(Corporate Target – Threshold)) / 2) + 50%] * Corporate Variable Cash Target
Amount


·
If the Actual Result equals the Corporate Target, each Participant shall be
eligible to receive 100% of his or her Corporate Variable Cash Target Amount.
 
    ·
If the Actual Result exceeds the Corporate Target but is less than the Maximum,
each Participant shall be eligible to receive an Actual Corporate Variable Cash
Payment pursuant to the formula set forth below:

 
Actual Corporate Variable Cash Payment  =    [((Actual Result – Corporate
Target) / (Maximum - Corporate Target)) + 1] * Corporate Variable Cash Target
Amount


    ·
If the Actual Result equals or exceeds the Maximum, each Participant shall be
eligible to receive 200% of his or her Corporate Variable Cash Target Amount.



In no event shall any Participant receive an Actual Corporate Variable Cash
Payment in excess of two (2) times the amount of his or her Corporate Variable
Cash Target Amount.


If a Participant does not receive a Corporate Variable Cash Payment, he or she
may still be eligible to receive all or a portion of an Individual Variable Cash
Payment as outlined above.


Miscellaneous Provisions


Payments under this Plan shall be made following the end of the fiscal year, on
such schedule as may be approved by the Committee in its discretion.


Participation in the Plan shall not alter in any way the at will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.


Notwithstanding whether this Plan is referenced in another agreement, policy,
arrangement or other document, only the Board of Directors or the Committee may
amend or terminate this Plan at any time. Further, the Board of Directors or the
Committee may modify the Corporate Targets, Individual Targets and/or Corporate
and/or Individual Variable Cash Target amounts at any time.


Any Variable Cash Payments or other benefits under this Plan shall be subject to
the Company’s Clawback Policy and shall bind all Participants subject to the
Clawback Policy who receive any amounts under this Plan.


This Plan shall be governed by and construed in accordance with the laws of the
State of California, without regard to its principles of conflicts of laws.

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 